Citation Nr: 0520748	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
prior to June 5, 2002, for schizoaffective disorder, and in 
excess of 70 percent for schizoaffective disorder thereafter.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating effective from August 22, 2001, for 
schizoaffective disorder.  He responded by filing a May 2001 
Notice of Disagreement regarding the initial rating assigned 
his disability, and was sent an October 2002 Statement of the 
Case.  He then filed a December 2002 VA Form 9, perfecting 
his appeal of this issue.  

In an August 2004 rating decision, the veteran was awarded a 
70 percent rating, effective from June 5, 2002, for his 
schizoaffective disorder.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  According to the medical evidence of record, the 
veteran's schizoaffective disorder produces total social and 
occupational impairment..  







CONCLUSION OF LAW

The criteria for the award of a total (100 percent) rating 
for the veteran's schizoaffective disorder have been met for 
all periods of time since the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks an increased rating for his service-
connected schizoaffective disorder.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

The veteran's schizoaffective disorder is currently rated 
under Diagnostic Code 9211, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

According to the evidence of record, the veteran has received 
frequent VA and private psychiatric treatment for his 
schizoaffective disorder since service separation.  Among 
these records is a July 2003 VA medical examination report 
which indicates the veteran is not competent to manage his VA 
financial benefits.  The examiner also noted the veteran had 
poor communication skills, occasional disorientation, and 
social isolation.  The veteran's receipt of Social Security 
Disability benefits was also noted.  These benefits were 
awarded based on a finding of severe impairment due to his 
affective disorder.

In September 2004, VA received a September 2004 statement 
from A.L.R., M.D., the veteran's private psychiatrist.  Dr. 
R. concluded, based on his extensive treatment of the 
veteran, that he was unable to function in occupational and 
academic settings.  Further, Dr. R. concluded the veteran has 
been so impaired since his separation from service in August 
2000.  

Based on the these medical opinions indicating the extreme 
difficulty the veteran would experience in obtaining and 
maintaining gainful employment, and in light of 38 C.F.R. 
§§ 4.3 and 4.7, the Board finds a 100 percent rating is 
warranted based on the veteran's total occupational 
impairment.  No contrary evidence indicating the veteran is 
employable despite his schizoaffective disorder is of record.  

Because the veteran's schizoaffective disorder results in 
total social and occupational impairment, a total (100 
percent) rating is warranted.  Additionally, because the 
veteran has experienced this degree of impairment since 
before June 5, 2002, a total rating is warranted for the 
period both before and after that date.  


ORDER

Entitlement to a total (100 percent) rating for the veteran's 
schizoaffective disorder is granted for all time periods 
during the pendency of this appeal.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


